

117 HR 4458 IH: Keeping Ecostystems Living and Productive Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4458IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Huffman (for himself, Ms. Barragán, Mr. Lieu, Ms. Lee of California, Mr. Cleaver, Mr. Panetta, Mr. Lowenthal, Mr. DeFazio, Ms. Bonamici, and Ms. Norton) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish a grant program within the National Oceanic and Atmospheric Administration to award grants to eligible entities for the purpose of carrying out projects on the conservation, restoration, or management of kelp forest ecosystems.1.Short titleThis Act may be cited as the Keeping Ecostystems Living and Productive Act or the KELP Act. 2.Grants for conserving, recovering, and maintaining kelp forest ecosystems(a)EstablishmentThe Administrator of the National Oceanic and Atmospheric Administration shall establish a grant program (in this section referred to as the Program) under which the Administrator shall award grants to eligible entities described in subsection (b) to carry out projects relating to the conservation, restoration, or management of kelp forest ecosystems.(b)Eligible entityTo be eligible for a grant under this section, an entity shall—(1)be a member of the fishing industry, an academic community, a relevant nonprofit organization, a federally recognized Indian Tribe, or a relevant State agency;(2)propose or be conducting a project relating to the conservation, restoration, or management of kelp forest ecosystems developed through consultation with any of the other entities described in paragraph (1); and(3)submit to the Administrator an application describing such project at such time, in such manner, and containing such information as the Administrator may require, including information about what criteria will be used to monitor and evaluate the effectiveness of the project.(c)Eligible projectsThe Administrator shall award grants to eligible entities for projects that—(1)address greatest relative regional declines in kelp forest ecosystems;(2)focus on—(A)long term ecosystem resilience;(B)long term socioeconomic resilience;(C)kelp forest seeding and connectivity;(D)urchin removal and predator control efforts;(E)monitoring and assessment of kelp forest ecosystems; or(F)other efforts to restore kelp forest ecosystems and prevent large scale losses of kelp forests; or(3)are identified by Federal or State restoration and management plans as focal areas for recovery of kelp forests and associated species.(d)Matching requirement(1)In generalExcept as provided in paragraph (2), the total amount of Federal funding received under the Program by an eligible entity may not exceed 85 percent of the total cost of the project for which a grant is awarded. For the purposes of this subparagraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.(2)WaiverThe Administrator may waive all or part of the requirement in paragraph (1) if the Administrator determines that no reasonable means are available through which an eligible entity applying for a grant under this section can meet such requirement and the probable benefit of such project outweighs the public interest in such requirement.(e)DefinitionsIn this section—(1)the term academic community means faculty, researchers, professors, and representatives of State-accredited colleges and universities;(2)the term fishing industry means processors, commercial fishermen, and recreational fishermen;(3)the term kelp forest ecosystem means a naturally occurring, biotic system dominated by canopy forming benthic macroalgae and associated taxa; and(4)the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.3.Sense of CongressIt is the sense of Congress that the purposes of this Act and the grants authorized by section 2 are to support wild kelp forest ecosystems and restoration of wild kelp to enable long term recovery of naturally functioning kelp forest ecosystems that do not involve commercial or mechanized harvesting.